Citation Nr: 0017347	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a compensable rating for bilateral tinea 
pedis.

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in March 1998 that granted service connection and 
assigned the specified ratings for the conditions listed on 
the preceding page.

The veteran's claims for entitlement to a rating in excess of 
10 percent for patellofemoral syndrome of the left knee and 
right knee will be addressed in the Remand immediately 
following this decision.


FINDING OF FACT

The veteran's bilateral tinea pedis is characterized by 
exfoliation on an extensive area of the feet and exudation.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no more, for 
bilateral tinea pedis have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, and Diagnostic 
Code 7806.  (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that she 
complained of swelling in her feet in February 1993.  The 
veteran was diagnosed with eczema located on her feet in 
January 1994.  Other treatment records dated in June 1994 
noted a diagnosis of tinea pedis, characterized by scaly skin 
on the plantar surfaces and in between the toes.

A VA examination in February 1998 noted the presence of some 
ulcers between the fourth and fifth toes and some scaling on 
the soles of the feet.  Examination revealed a scaly eruption 
involving the plantar surfaces, lateral aspects, and medial 
aspects of both feet.  There were ulcers between the fourth 
and fifth toes bilaterally, which were described as very 
moist with a musty smell.  The examination was otherwise 
unremarkable, and good pulses were noted.  The diagnosis was 
bilateral tinea pedis.

VA treatment records dated in May 1998 noted a rash between 
the veteran's toes, which was assessed as tinea pedis.

Analysis

Initially the Board notes that the veteran's claim is 
plausible and is thus considered well grounded.  Moreover, it 
appears that all relevant facts have been properly developed 
and that no further assistance to the veteran is required in 
order to comply with 38 U.S.C.A. § 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that this case comes on appeal 
from the initial rating decision that granted service 
connection and a noncompensable evaluation for bilateral 
tinea pedis, and that consideration must be given to staged 
ratings under Fenderson.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

There is no specific Diagnostic Code for tinea pedis.  The 
veteran's service connected bilateral tinea pedis is 
currently evaluated under Diagnostic Code 7806 as eczema.  
Diagnostic Code 7806 provides a zero percent evaluation for 
eczema when it is manifested by slight, if any, exfoliation, 
exudation or itching, if on a non exposed surface or small 
area.  A 10 percent evaluation applies if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A higher rating of 30 percent is 
not warranted unless constant exudation or itching, extensive 
lesions, or marked disfigurement is shown.  

The medical evidence of record shows that the veteran has had 
scaly skin on the plantar surfaces and between the toes of 
her feet since service.  A VA examination in February 1998 
noted that the scaly eruption extended to the plantar 
surfaces, lateral aspects, and medial aspects of both feet, 
with moist ulcers between the fourth and fifth toes.  These 
findings indicate the presence of exfoliation in an extensive 
area of the veteran's feet bilaterally, with some exudation, 
which therefore warrants a 10 percent evaluation for the 
appeal period.  The Board, however, also notes that there is 
no evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement which would make a 30 
percent rating appropriate under Diagnostic Code 7806.  There 
is no evidence that the exudation found between the veteran's 
fourth and fifth toes during the February 1998 VA examination 
was constant, or that the veteran's feet otherwise showed 
symptoms consistent with a 30 percent evaluation.  It is 
therefore the finding of the Board that a rating of 10 
percent is proper for the appeal period.


ORDER

Entitlement to a higher rating of 10 percent, and no more, is 
granted for service-connected bilateral tinea pedis subject 
to the laws and regulations concerning the payment of 
monetary benefits.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to a 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his or her claim includes obtaining 
medical records to which he or she has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

During a hearing at the RO in November 1998, the veteran 
testified that she had problems with continuous pain and 
swelling in her knees.  The veteran further stated that these 
problems caused continuing functional impairment in her 
knees.  The last VA examination in February 1998 did not 
adequately address the functional impairment cited by the 
veteran insofar as objective findings are concerned, and the 
medical evidence of record is otherwise insufficient to 
assess any functional impairment due to the veteran's 
service-connected bilateral knee disorder.  Another VA 
examination is therefore necessary.

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that during her 
personal hearing the veteran complained of pain in both knees 
after prolonged sitting, standing, or walking.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation to the 
veteran's knee disabilities.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for symptoms related to her 
knees.  After securing any necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left and right knee disabilities.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
knees exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to her service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  If 
action taken remains adverse to her, she 
and her accredited representative should 
be furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



